Citation Nr: 1530985	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  11-20 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a lung disorder to include asbestosis.  

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his nephew


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran had active service from April 1964 to April 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In that decision, the RO denied service connection for the claims on appeal in addition to claims to service connection for a back disorder and diabetes mellitus type 2 (diabetes).  Pursuant to a July 2011 VA Form I-9, the Veteran appealed these four issues to the Board.  Since that appeal, in February 2014, the Veteran withdrew from appellate consideration the service connection claim for diabetes.  In April 2014, moreover, the RO granted service connection for a back disability.  As such, only the two issues noted above remain on appeal.    

In February 2014, the Veteran testified at a personal hearing before the RO.  A transcript of the hearing has been included in the record.  

In May 2014, the Veteran requested a hearing before the Board in Washington, D.C.  In a letter received by the Board in May 2015, the Veteran withdrew his request for a Board hearing.  

The record in this matter consists of paper and electronic claims files and has been reviewed.  No new and relevant information has been added to the record since the April 2014 Supplemental Statement of the Case (SSOC).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

A remand is warranted in this matter for additional development and medical inquiry.  

	Hearing Loss:

The Veteran underwent VA compensation examination into his claim to service connection for hearing loss in September 2009.  The examiner found the examination results unreliable based on the Veteran's responses.  The Veteran again underwent VA audiology examination in April 2014.  That examiner found a bilateral hearing loss disability under 38 C.F.R. § 3.385.  Nevertheless, the examiner found the Veteran's hearing loss likely unrelated to service.  The examiner stated that the Veteran's "discharge audiogram was reported normal and no hearing loss was present at the time of discharge.  Hearing loss present today would have been due to exposure to noise or other factors that happened after discharge."  An addendum opinion is necessary because the April 2014 opinion relies primarily on the absence of hearing loss at separation from service.  

The lack of a demonstrated hearing loss disability in service does not preclude a later finding of service connection for a hearing disability.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  As the examiner did not provide an adequate rationale for the opinion, additional medical inquiry is warranted.  

Moreover, private medical evidence may be outstanding.  During his RO hearing, the Veteran indicated private audiology testing and/or treatment at a provider in Opelika, Alabama.  The Veteran should be afforded an additional opportunity to assist VA in securing such evidence.  

	Lung Disorder:

The Veteran claims that he developed asbestosis as the result of exposure to asbestos during service.  

The Veteran's service treatment records (STRs) do not note any problems related to the lungs.  Further, no documentary evidence of record indicates that the Veteran was exposed to asbestos during service.  Nevertheless, the case should be remanded so that the Veteran can be provided with VA compensation examination into his claim as the Veteran reports he was exposed to asbestos in service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  During his hearing, he testified he was exposed to asbestos in brake pads he worked on while in service.  

There is no specific statutory guidance with regard to claims for service connection for asbestos-related diseases.  Further, VA has not promulgated any regulations on this issue.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (hereinafter "DVB Circular"), which provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB Circular was subsumed verbatim as § 7.21 of the Adjudication Procedure Manual, M21-1, Part VI (reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C).  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The M21-1MR provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is that the latent period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and development of disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.

Even though the STRs are negative for lung problems or asbestos exposure, the Veteran claims proximity to asbestos while in service.  Based thereon, the Board finds that the low threshold requirement for requiring a VA examination into his claim has been met.  See McLendon, supra.    

Further, it appears that relevant private medical information may be outstanding related to this claim.  During his RO hearing, the Veteran indicated that relevant information pertaining to asbestosis may be held by a litigation firm he retained in an earlier claim for disability benefits related to asbestos exposure.  He also indicated in a June 2009 statement that he was subject to a study conducted at a former employer (Kimberly Clark) related to asbestos exposure.  Moreover, it appears that the RO did not take action on a VA Form 21-4142 submitted by the Veteran, in which he reports relevant treatment by a now-deceased physician.  An effort should be made to retrieve any such relevant information.  

Lastly, any outstanding VA treatment records should be included in the claims file.  The most recent VA treatment records in the claims file are dated in December 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records not already associated with the claims folder.  The record includes VA treatment records dated until December 2009. 

2.  Pursuant to the Veteran's executed June 2009 VA Form 21-4142, attempt to obtain from the papers of the deceased physician (Dr. C.) any relevant evidence related to the Veteran.  If a current authorization form is required, request that the Veteran provide one to VA.

3.  Request that the Veteran authorize release to VA relevant information pertaining to the private audiology testing and/or treatment he underwent in Opelika, Alabama, and during his employment, which he noted during his RO hearing.  Provide the Veteran with additional VA Forms 21-4142 for such authorization. 

4.  Request that the Veteran authorize release of relevant information to VA concerning asbestosis from the litigation firm he noted during his hearing (a February 1997 letter is of record from a litigation group).  Provide the Veteran with additional VA Forms 21-4142 for such authorization. 

5.  Request that the Veteran provide or authorize the release of any outstanding medical records that are relevant to the asbestos study (perhaps conducted while he worked for Kimberly Clark) which he noted in a June 2009 statement.    

6.  After the above development has been completed, schedule the Veteran for appropriate VA examinations to determine the nature, severity, and etiology of his hearing loss and lung disorders.  Any indicated tests should be accomplished.  The examiner should review the claims folder prior to examination, to include a copy of this remand.

(a)  The examiner addressing the Veteran's lung disorder should address the following inquiries:

(i)  What are the Veteran's current lung disabilities?  

(ii)  Is it at least as likely as not (a probability of 50 percent or greater) that any current lung disability, including the mild asbestosis noted by private medical evidence of record, began in or is related to service, to include whether it is at least as likely as not that any disability is the result of claimed exposure to asbestos in service.  The examiner's attention is directed to the Veteran's reports that he worked in proximity to brake pads during service.  

(iii)  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

(b)  With regard to the service connection claim for bilateral hearing loss, the Veteran's claims folder should again be made available to the April 2014 VA audiology examiner for review and elaboration of the report and opinion.  The examiner should again review the claims file, to include the April 2014 report and a copy of this remand.  The examiner should then offer an addendum opinion on the following question:

Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's current bilateral hearing loss relates to an in-service disease, event, or injury?  

The examiner should also address whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran currently has delayed onset hearing loss that is related to service.

In answering this question, please explain with a detailed rationale any finding.  The examiner should explain the significance, if any, of the audiometric test results shown on the separation examination.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

If the April 2014 VA audiology examiner is unavailable, then the requested opinion should be obtained from another appropriately qualified examiner.  If a new examination is deemed necessary, one should be provided. 

(c)  Each examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

7.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.
 
8.  After all the above development has been completed, readjudicate the claims on appeal in light of all of the evidence of record, as well as any evidence added pursuant to this Remand.  If an issue remains denied, the Veteran should be provided with a SSOC, and afforded a reasonable period of time within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S.S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


